        CASE 0:19-cv-02580-ECT-LIB Document 22 Filed 03/06/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Del Shea Perry,                                     Court File No.: 19-cv-2580 (ECT/LIB)

                               Plaintiff,

 vs.                                               STATEMENT OF THE CASE FOR
                                                     THE MEND DEFENDANTS
 Beltrami County, et al.,

                               Defendant.


        Pursuant to this Court’s Pretrial Conference Notice and Order (ECF No. 17),

Defendants MEnD Correctional Care, PLLC, Todd Leonard, MD, Stephanie Lundblad,

Crystal Pedersen, Michelle Skroch, and Madison Brewer (collectively “the MEnD

Defendants”) submit this statement of the case. The MEnD Defendants are still investigating

the facts of this case and thus this statement represents a recitation of the facts now known or

for which the MEnD Defendants have a reasonable basis to believe.

   A.      Facts of the Case

        Hardel Harrison Sherrell was booked into the Beltrami County Jail on August 24, 2018.

MEnD Staff completed an initial health assessment of Sherrell on August 25, 2018. Sherrell

admitted to illicit drug use in the last month, but Sherrell’s main concern was migraines.

Sherrell noted a history of traumatic brain injury and respiratory failure. Sherrell was given

appropriate medication for his migraines, and MEnD Staff resolved to monitor his blood

pressure. MEnD Staff took Sherrell’s blood pressure on August 26-30, 2018.

        On August 27, 2018, Sherrell complained of pain on the left side of his chest near his

collarbone and back pain. Appropriate medications were ordered for Sherrell. On August 28,
        CASE 0:19-cv-02580-ECT-LIB Document 22 Filed 03/06/20 Page 2 of 3




2018, Sherrell complained he could not feel his legs or be physically mobile. Appropriate

medications, a wheelchair, and a 24 hour activity watch were ordered for Sherrell. On August

29, 2018, Sherrell complained he could not feel his legs and complained of general pain. On

August 30, 2018, Sherrell complained he could not feel his legs. MEnD Staff recommended

Sherrell be taken to the emergency department, but Sherrell remained at the jail because he

was a perceived flight risk. On August 31, 2018, Sherrell complained of being unable to feel

the lower half of his body. MEnD Staff again recommended Sherrell be taken to the

emergency department. Sherrell was subsequently taken to Sanford Medical Center for a

diagnostic evaluation including imaging and testing. No acute disease process or need for

hospitalization was identified during this outside diagnostic evaluation and assessment.

        On September 1, 2018, MEnD Staff responded to Sherrell’s continued complaints

regarding his mobility. When MEnD Staff responded, Sherrell admitted to using drugs while

in jail and that is why he had been sick. MEnD Staff reminded Sherrell that the emergency

room imaging had found no significant reason for his immobility. MEnD Staff recommended

Sherrell be seen by a neurologist. On September 2, 2018, MEnD Staff again responded to

Sherrell. MEnD Staff recommended jail staff assist Sherrell take a shower and that he remain

in a wheelchair. Around 17:00, Sherrell was reported as being nonresponsive. MEnD Staff

responded, took Sherrell’s vitals and responded with appropriate efforts. An ambulance was

called to assist with life-saving efforts. Those efforts were unsuccessful, and Sherrell ultimately

died.

        Plaintiff has alleged three claims against the MEnD Defendants:

        (1)    42 U.S.C. § 1983 – individual MEnD Defendants
        (2)    42 U.S.C. § 1983 – Monell liability against MEnD Correctional Care


                                                2
        CASE 0:19-cv-02580-ECT-LIB Document 22 Filed 03/06/20 Page 3 of 3




        (3)      Wrongful death against all MEnD Defendants

        Plaintiff has also alleged numerous other claims against co-defendants, including

outside medical providers along with Beltrami County and Beltrami County employees.

   B.         Particularized Facts

        Section 1983 claims made pursuant to the Eighth and Fourteenth Amendments of the

United States Constitution require a showing of deliberate indifference to a serious medical

need. Plaintiff cannot show the MEnD Defendants provided medical care to Sherrell that

amounts to criminal recklessness. Even at this preliminary stage, the available evidence shows

the MEnD Defendants took Sherrell’s complaints seriously and responded appropriately.

        As regards Plaintiff’s wrongful death claim, the MEnD Defendants are not aware of

any facts, at this stage, that would support a finding of pecuniary loss.

   C.         Damages

        The MEnD Defendants are not claiming any damages.


Dated: March 6, 2020
                                             /s/ Anthony J. Novak
                                             Anthony J. Novak (#0351106)
                                             Carolin J. Nearing (#0291791)
                                             Bradley J. Prowant (#0396079)
                                             LARSON • KING, LLP
                                             30 East Seventh Street, Ste. 2800
                                             Saint Paul, MN 55101
                                             (651) 312-6500 | Fax: (651) 312-6618
                                             tnovak@larsonking.com
                                             cnearing@larsonking.com
                                             bprowant@larsonking.com

                                             Attorneys for the MEnD Defendants




                                                3
